Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 12/27/2021 have been considered but are moot because the new ground of rejection does not rely on any matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-4, 7, 10-11, 25-28, 31 and 34-35  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0274652 (Park et al.) in view of US 2015/0215908 (Seo et al.).
As to claim 1,  Park teaches a method for channel resource set indication, comprising: 
receiving, by a terminal, a first message sent from a network device (see paragraph 90, UE informed of transmission mode);
determining, by a terminal (fig 11), at least two resource sets, wherein different resource sets respectively correspond to different types of downlink control channel search spaces according to the first message and preset information, wherein the at least two resource set are used for transmission of a Physical Downlink Shared Channel (PDSCH) or a Physical Uplink Shared Channel (PUSCH) (transmission mode information sent to UE allows the UE to establish the DCI formats to be used for common search and UE specific spaces using a PDSCH), wherein a first resource set of the at least two resource sets corresponds to a type of common search space, wherein a second resource set of the at least two resource sets corresponds to a type of UE- specific search space (in each mode there’s two DCI formats, one which corresponds to a common and UE specific search space [~claimed 1st resource set corresponding to a type of common search space] and a second format that correspond to just a UE specific search space [~claimed 2nd resource set corresponding to a type of UE- specific search space]), and wherein each resource set comprises at least 
What is lacking from Park is wherein the first message is a Radio Resource Control (RRC) control signaling.
In analogous art, Seo teaches a base station using RRC messaging to inform a UE as to which DCI format and transmission mode to use (see Seo, paragraph 77).
It would have been obvious to one of ordinary skill in the art to apply this teaching to Park to provide a specific and widely used means of informing a UE of the appropriate search spaces to use.
As to claim 25, Park teaches a device for channel resource set indication, comprising: a memory, used for storing program instructions; and a processor (see figure 11), used for executing the program instructions stored in the memory to perform an act of: 
receiving, by a terminal, a first message sent from a network device (see paragraph 90, UE informed of transmission mode);
determining at least two resource sets, wherein different resource sets respectively correspond to different types of downlink control channel search spaces according to the first message and preset information, wherein the at least two resource set are used for transmission of a Physical Downlink Shared Channel (PDSCH) or a Physical Uplink Shared Channel (PUSCH) (transmission mode information sent to UE allows the UE to establish the DCI formats to be used for common search and UE specific spaces using a PDSCH), wherein a first resource set of the at least two resource sets corresponds to a type of 
What is lacking from Park is wherein the first message is a Radio Resource Control (RRC) control signaling.
In analogous art, Seo teaches a base station using RRC messaging to inform a UE as to which DCI format and transmission mode to use (see Seo, paragraph 77).
It would have been obvious to one of ordinary skill in the art to apply this teaching to Park to provide a specific and widely used means of informing a UE of the appropriate search spaces to use.
As to claims 2 and 26, Park further teaches wherein the processor is used for executing the program instructions stored in the memory to perform acts of: determining a type of a downlink control channel search space; and determining a first resource set corresponding to the type of the downlink control channel search space from the at least two resource sets (see paragraphs 90 and 92, transmission mode information sent to UE establishes the DCI formats to be used for common search and UE specific spaces).
As to claims 3 and 27, Park further teaches wherein the device further comprises a transmission device; the processor is further used for executing the program instructions stored in the memory to perform an act of: determining a target resource in the first resource set; and the transmission device is used for transmitting a signaling or data corresponding to the type of the downlink control channel search space on the target resource (network transmits scheduling information specific to the UL and DL to the UE, see paragraph 96).
As to claims 4 and 28, Park further teaches wherein the processor is used for executing the program instructions stored in the memory to perform an act of: determining configuration of the at least two resource sets based on preset information (see paragraph 90, transmission mode information sent to UE establishes the DCI formats to be used for common search and UE specific spaces).
As to claims 7 and 31, Park further teaches wherein the processor is used for executing the program instructions stored in the memory to perform an act of: determining the type of the downlink control channel search space according to a preset rule (see paragraph 90, transmission mode information sent to UE establishes the DCI formats to be used for common search and UE specific spaces); or determining the type of the downlink control channel search space according to a second message sent from a network device, wherein the second message is a Radio Resource Control (RRC) control signaling, or System Information (SI), or Downlink Control Information (DCI), or a Media Access Control (MAC) Control Element (CE).
As to claims 10 and 34, Park further teaches wherein the processor is used for executing the program instructions stored in the memory to perform an act of: determining the target resource in the first resource set according to a third message sent from a network device, wherein the third message comprises number information of the target resource in the first resource set (see paragraph 96, DCI).
As to claims 11 and 35, Park further teaches wherein the third message is Downlink Control Information (DCI) and/or a Media Access Control (MAC) Control Element (CE) (see paragraph 96).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892.  The examiner can normally be reached on 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAZDA SABOURI/Primary Examiner, Art Unit 2641